      Case: 1:20-op-45282-DAP Doc #: 13 Filed: 03/23/21 1 of 2. PageID #: 38




                       IN THE UNITED STATE DISTRICT COURT
                            NOTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION              )        MDL No. 2804
OPIATE LITIGATION                         )
                                          )        CASE NO. 1:20-op-45282
THIS DOCUMENT RELATES TO:                 )
                                          )
City of Auburn AL vs.                     )
Amerisourcebergen Drug Corporation, et al.)
                                          )        JUDGE DAN AARON POLSTER
____________________________________)


    PLAINTIFF’S NOTICE OF FILING OF SIGNED WAIVERS OF SERVICE FOR
                  SHORT-FORM AMENDED COMPLAINT


       COMES NOW Plaintiff, City of Auburn, AL, by and through undersigned counsel, and
gives Notice of Filing of Signed Waivers of Service for Short-Form Amended Complaint
pursuant to Federal Rule of Civil Procedure 4(d), attached as Composite Exhibit A, against the
following Defendants:

       Amneal Pharmaceuticals LLC
       Associated Pharmacies, Inc.
       CVS Health Corporation
       The Kroger Co.
       Mylan Pharmaceuticals, Inc.
       Par Pharmaceutical, Inc.
       Par Pharmaceutical Companies, Inc.
       J. M. Smith Corporation
       Walgreens Boots Alliance, Inc.
       Walmart, Inc.
       West-Ward Pharmaceuticals Corporation n/k/a Hikma Pharmaceuticals USA, Inc.
       Winn-Dixie Stores, Inc.

Dated March 23, 2021                        RESPECTFULLY SUBMITTED:

                                            /s/ James C. Peterson__________
                                            James C. Peterson
                                            HILL, PETERSON, CARPER,
                                            BEE & DEITZLER, PLLC
                                            500 Tracy Way
                                            Charleston, WV 25311
                                            Tel.: 304-345-5667

                                               1
      Case: 1:20-op-45282-DAP Doc #: 13 Filed: 03/23/21 2 of 2. PageID #: 39




                                              Fax: 304-345-1519
                                              jcpeterson@hpcbd.com


                              CERTIFICATE OF SERVICE

        I hereby certify that on March 23, 2021 a copy of the foregoing PLAINTIFF’S
NOTICE OF FILING OF SIGNED WAIVERS OF SERVICE FOR SHORT-FORM
AMENDED COMPLAINT was filed electronically. Notice of this filing will be sent to all
parties by operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s system.
                                              /s/ James C. Peterson__________
                                              James C. Peterson
                                              HILL, PETERSON, CARPER,
                                                  BEE & DEITZLER, PLLC
                                              NorthGate Business Park
                                              500 Tracy Way
                                              Charleston, WV 25311
                                              Tel.: 304-345-5667
                                              Fax: 304-345-1519
                                              jcpeterson@hpcbd.com




                                                 2
